Appeal by the defendant from a resentence of the Supreme Court, Kings County (Walsh, J.), imposed December 21, 2006, after a hearing, pursuant to the Drug Law Reform Act of 2005 (L 2005, ch 643), the resentence being a determinate sentence of eight years imprisonment followed by five years postrelease supervision on his conviction of criminal sale of a controlled substance in the second degree, upon his plea of guilty.
*1373Ordered that the resentence is affirmed.
Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which she seeks to be relieved of the assignment to prosecute this appeal.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Fisher, J.P., Florio, Angiolillo, Eng and Roman, JJ., concur.